1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JESSIE MOREHEAD,                                   Case No.: 1:18-cv-01433-SAB (PC)
12                  Plaintiff,
                                                        ORDER DENYING PLAINTIFF’S MOTION FOR
13          v.                                          APPOINTMENT OF COUNSEL AS MOOT

14   UNKNOWN,                                           [ECF No. 15]

15                  Defendant.
16
17          On September 13, 2018, Plaintiff filed this civil rights action pursuant to 42 U.S.C. § 1983, in

18   the United States District Court for the Eastern District of California. (ECF No. 1.)

19          On October 17, 2018, the action was transferred to this Court. (ECF No. 6.)

20          On October 30, 2018, Plaintiff filed a notice of voluntary dismissal pursuant to Federal Rule of

21   Civil Procedure 41(a)(1)(i). (ECF No. 10.) Plaintiff indicated that he simply wrote a letter to the Court

22   and did not wish to open a new case. (Id.) Based on Plaintiff’s absolute right to dismiss the case under

23   Rule 41, on November 2, 2018, the Court directed the Clerk of Court to terminate this action based on

24   Plaintiff’s request to dismiss the action. (ECF No. 12.)

25   ///

26   ///
27   ///

28   ///

                                                        1
1             On November 5, 2018, Plaintiff filed a motion for appointment of counsel. (ECF No. 15.)

2    Because this action was terminated based on Plaintiff’s clear representation that he wished to

3    voluntary dismiss the action, Plaintiff’s present motion for appointment of counsel is denied as moot.

4
5    IT IS SO ORDERED.

6    Dated:     November 8, 2018
7                                                      UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
